Citation Nr: 0927707	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as hiatal hernia with acid 
reflux.  

2.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for an 
inguinal hernia, to include as secondary to an appendectomy 
in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his February 2008 substantive appeal, the Veteran 
requested a hearing before a member of the Board.  A hearing 
was held before the undersigned Veterans' Law Judge in May 
2009 and a transcript of that hearing is of record.  

Additional evidence has been submitted since the RO last 
adjudicated the Veteran's claim, but the Veteran waived RO 
review in a May 2009 writing.  


FINDINGS OF FACT

1.  The Veteran's hiatal hernia and GERD did not have onset 
in service and were not caused or aggravated by the Veteran's 
active service from April 1974 to May 1978.  

2.  The RO denied the Veteran's claim for entitlement to 
service connection for an inguinal hernia in a March 1982 
decision; the Veteran failed to appeal that decision.  

3.  Evidence received since the March 1982 rating decision is 
previously of record or cumulative or redundant of other 
evidence of record and does not raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
GERD, claimed as hiatal hernia with acid reflux, have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

2.  The March 1982 rating decision that denied the Veteran's 
prior claim for service connection for an inguinal hernia is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  
§ 20.1103 (2008).

3.  New and material evidence has not been received since the 
March 1982 rating decision and the Veteran's claim for 
entitlement to service connection for an inguinal hernia, to 
include as secondary to an appendectomy in service, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for GERD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran asserted at his May 2009 hearing that he first 
started experiencing problems with acid reflux in service.  
He claimed that he started regurgitating his food and sought 
treatment from his flight surgeon, who gave him Mylanta.  He 
reported that he continued to experience problems with 
regurgitation and acid reflux from that time to the present, 
which he initially treated with over the counter medications.  
He finally sought medical treatment from his primary care 
physicians in the early 1990s and was referred to a 
gastroenterologist in 1994 or 1995 who diagnosed the Veteran 
with a hiatal hernia.  According to VA treatment records, the 
Veteran has a current diagnosis of GERD and continues to 
suffer from a hiatal hernia.  

However, despite the Veteran's assertions, the Veteran's 
service treatment records do not show any complaints of or 
treatment for regurgitation, acid reflux, or other form of 
gastrointestinal distress.  The Veteran's September 1977 
separation examination does not note any gastrointestinal 
problems.  On the Report of Medical History the Veteran 
completed at the same time, the Veteran does not report 
suffering from frequent indigestion or stomach, liver, or 
intestinal trouble.  The Board finds this to provide evidence 
against the Veteran's claim.  

Additionally, the Veteran has not submitted any evidence 
showing medical treatment for acid reflux, GERD, or a hiatal 
hernia between his separation from service in 1978 and 1998, 
when the Veteran began receiving treatment from VA.  Nothing 
in the Veteran's VA treatment notes indicates that these 
problems had onset during the Veteran's active service or 
that they are otherwise related to the Veteran's service.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the significant period of time between the Veteran's military 
service and the first post-service reference to 
gastrointestinal disability, the Board must find that such 
facts provide evidence against this claim.

Even if the Board assumes that the Veteran had these symptoms 
during service, there is no indication in the medical records 
that these alleged problems would indicate a chronic problem 
that has existed for over 30 years. 

Based on the above, the Board finds that any gastrointestinal 
disorder from which the Veteran currently suffers did not 
originate in service or until years later, and is not 
otherwise etiologically related to service.  As already 
noted, the service treatment records do not show the presence 
of a chronic gastrointestinal disorder.  Following service, 
there is no mention of gastrointestinal problems for more 
than a decade.  The Board has found the Veteran's account of 
gastrointestinal disability in service and since to lack 
credibility.  Although the Veteran has expressed his belief 
that his current condition first started during his military 
service and continued to the present day, the etiology of any 
gastrointestinal disability the Veteran currently experiences 
is a medical question on which the Veteran is not competent 
to provide an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

Accordingly, the Board finds that entitlement to service 
connection for GERD, claimed as hiatal hernia with acid 
reflux, is not warranted.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

New and Material Evidence- Inguinal Hernia

The Veteran's prior claim for entitlement to service 
connection for an inguinal hernia was denied in a March 1982 
rating decision and the Veteran did not appeal.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the Veteran's inguinal hernia was related to 
his active service.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran's 
inguinal hernia had onset in service or was caused or 
aggravated by his active service.  

At the time of his initial claim for service connection for 
inguinal hernia, the Veteran's service treatment records were 
available and showed no evidence that the Veteran had ever 
suffered from an inguinal hernia in service, either before or 
after his appendectomy.  

The Veteran submitted a November 1981 report from the VA 
medical center in Miami, Florida, documenting surgery on a 
right inguinal hernia.  The Veteran reported to the treating 
physician that he had experienced swelling in the right groin 
area for approximately three and a half years, which he 
attributed to an appendectomy he had in March 1978 while 
still in service.  

Also of record is a February 1982 VA examination.  At the 
examination, the Veteran reported that one month after his 
March 1978 appendectomy, he began to experience pain in the 
right genital area.  In August 1981, he saw a private doctor 
who advised surgery for the hernia.  He then had a right 
inguinal herniorrhaphy and then a month and a half later a 
left inguinal herniorraphy.  On examination, the scars from 
both surgeries were well healed and there was no evidence 
that the hernias had recurred.  The examiner did not feel 
there was a significant connection between the Veteran's 
inguinal hernias and his appendectomy scar.  

Since he has filed his reopened claim, the Veteran has 
submitted statements from three friends, W.A., J.T., and 
S.L..  All three presented similar testimony, stating that 
they remember the Veteran undergoing an appendectomy in 
service, that afterwards the Veteran complained of pain in 
his right groin area, and that later the Veteran underwent 
surgery to repair a hernia.  

While this testimony is new in the sense that it is not 
previously of record, it is not new in the sense that it is 
cumulative of other evidence of record.  The Veteran's 
friends have merely confirmed that he underwent an 
appendectomy in service, he complained of right groin pain of 
unknown etiology afterwards, and more than three years later 
had surgery to repair an inguinal hernia, all evidence that 
was previously of record either in the form of medical 
records or the Veteran's own statements when the RO issued 
its March 1982 rating decision.  

Simply stated, the buddy statements and new testimony 
submitted are not evidence that the Veteran had an inguinal 
hernia in service or that there is a nexus between the 
inguinal hernias that were repaired more than three years 
after service and the Veteran's in service appendectomy.  As 
such, this evidence is not new and material and the Veteran's 
prior claim for entitlement to service connection for an 
inguinal hernia cannot be reopened.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006, prior to the 
initial unfavorable RO decision.  This letter informed the 
Veteran of what evidence was required to reopen his 
previously denied claim and to substantiate his claims.  The 
Veteran was also informed of VA and the Veteran's respective 
duties for obtaining evidence and of how VA assigns 
disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Board notes that the 
Veteran is being treated in connection to a workers 
compensation claim arising from an injury to the Veteran's 
neck and back and that he receives Social Security Disability 
benefits due to this injury.  The Board has considered 
whether a remand is warranted to obtain Social Security 
Administration and workers compensation records, but it 
appears that these records are related to the Veteran's neck 
and back disability and not to any disability at issue before 
the Board.  

The Board has also considered whether the Veteran should be 
afforded a VA examination for his GERD and hiatal hernia but 
as there is no evidence of chronic gastrointestinal 
disability in service or for many years after service, a 
referral for a VA examination is not warranted.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
the service and post-service treatment records, as a whole, 
provide highly probative evidence against these claims. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for GERD, claimed as a 
hiatal hernia with acid reflux, is denied.  

As new and material evidence has not been received, the 
Veteran's previous claim for entitlement to service 
connection for an inguinal hernia, to include as secondary to 
an in service appendectomy, is not reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


